DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 2/5/20 have been fully considered but they are not persuasive. 
It is noted that applicant has amended the claims. However, such amendments are insufficient to overcome the prior 112 rejections. The claims remain replete with awkward, vague, ambiguous, and confusing language. See rejections/remarks herein.
For example, replacing the phrase “is inclusive of…” with the term “includes” does not resolve the stated issues. The phrase and term essentially have the same the meaning. 
The “includes” phrase is interpreted to mean the laser diode assembly is capable of providing a light beam having a wavelength within any and every wavelength value range that includes the value of 405nm. There is no description of such in the specification. The specification only discloses a wavelength range of 405+/- 10 nm (395-415nm). Therefore, applicant is not entitled to claim each and every range including a value of 405nm. 
In the event that applicant asserts that applicant is attempting to claim a single wavelength value of 405nm, it is noted that the further dependent claims directed to broader range values is improper as previously explained in the prior Office Actions, hereby incorporated by reference. However, it is noted that applicant has not provided any clear 
Replacing the term “to” with “toward” does not remedy the rejection directed to the phrase “where said perpendicular cross sectional area gets larger the further along said central axis of the path of said light beam when passing through said gas from said laser diode assembly toward said photo detector sensor.”  The examiner maintains the previously stated position. Applicant provides for an annotated Figure 3 in which the cross-section of the light beam at a 2nd location is larger than at a prior 1st location moving towards the detector. However, this is not true for all 2nd locations closer to the photo detector that prior first location. As one can clearly see in multiple drawings in the application, including the annotated drawing of the arguments, that there a points along the path of travel of the light beam from the laser diode assembly toward the detector where at a 1st location the cross-sectional area is larger than at a later point along the path. For example, as previously stated and shown in the drawings the cross-sectional area of the light beam decreases as the light beam travels toward the detector. Therefore, the “where” clause is misleading and inaccurate.  Therefore, the examiner maintains the previously stated position.
Furthermore, it is noted that there is no description of any relative comparison of any cross-sectional area values of a light beam as claimed within the originally filed specification. Applicant appears to be relying solely on the drawings to support such. 
As previously stated, it is noted that applicant has amended the claims to refer to either “at least one optical element” or “optical elements”. However, neither is structurally defined in the independent claims. It is presumed that applicant intends to refer to lens and/or reflecting 
	Furthermore, as to the claims referring to percentages of the wavelength range. The examiner provided remarks for how the claims are interpreted. However, applicant did not address such remarks nor specify what is meant by the claims. Applicant has failed to provide any further clarification as to what is specifically meant by the claims and to be encompassed by the claims. Instead, applicant refers to paragraph 0016 as providing support for such claims, but the paragraph is no clearer than the respective claims nor provides for any further clarification as what is meant by the respective claims directed to such percentages. Therefore, the examiner renews the request that applicant specify what is meant by/intended to be the scope of the claims. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The claims are rejected based upon the teachings of mulitiple references. However, applicant has chosen to provide remarks/arguments directed to Fix et al. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As to the 103 art rejections, applicant’s arguments are similar or the same that those previously addressed applicant asserts that:  “In contrast, Fix discloses a typical sensor arrangement that has parallel arrangement of light within the analysis area A1 when passing through the gas that is the nature of the converging lenses 3e, 3f and facilitates maintaining the parallel path of light to maintain controlled tolerances of the light.”
The examiner fails to understand what applicant is asserting is structurally distinguishes the invention as provided for in the language of the claims from that of the applied prior art. It appears as if applicant is attempting to refer what applicant intends to occur under condition of intended use as stated and emphasized by “when (light beam) passing through the gas”. 
It is noted that Fix does not describe the light beam and as being multiple parallel beams. It appears as if applicant remarks are based on his own interpretations, conclusions, and/or deductions based on his subjective opinions of what is represented in the figures.  
Furthermore, it appears as if applicant is asserting that since Fix discloses an embodiment that employs converging lens that the reference does not read on the claims. The examiner disagrees. It is noted that Fix discloses that the apparatus “may” include converging lens and further other “optical elements”. (See for example paragraph 0016). However, such lens are described in the reference as being optional. There is nothing precluding for such lens from being omitted and/or other types of lens (and/or other optical elements) from being employed in the device fix. Furthermore, it is noted that the lens depicted in applicant’s own drawings (Figures 2-3 are also “converging” lens). Therefore, it is unclear how applicant’s arguments, if they are in fact an attempt to be directed to the preclusion of a prior art device comprising such converging lens are valid; sufficient to overcome the prior rejections and teachings of the applied prior art references.
It is noted that a light beam generated by and radiating from a source will naturally expand in numerous directions relative to numerous “axes” of such light beam over distances further from the light source.

Therefore, providing a light source and/or other known optical elements to produce a light beam having a conical, oval; relatively enlarging shape/cross-section of the light beam was known prior to the effective filing date of the instant application and was/is within the common sense, knowledge, and predictability of one of ordinary skill in the art and was previously known to exist in many forms (for example, a conventional known light source such as a 
Therefore, the examiner maintains the prior position and the claims are rejected for reasons previously stated in the prior Office Action (hereby incorporated by reference) and as given herein.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: While the specification discloses an laser diode assembly that is capable of outputting a light beam having a wavelength with the range of 405+/- 10 nm (395-415nm), there is no support for any and every range that includes a value of 405nm which encompasses numerous ranges outside of the only disclosed maximum range of 395-415nm. 
Furthermore, there is no description of any relative comparison of any cross-sectional area values of a light beam as claimed.
Furthermore, there is no description of any light having an area of 1 square inch as provided for in claims 46, 49, and 52. Instead, the specification discloses, “the desirable size of the sensor may be modified, such as 1 square inch or more, 2 square inches or more, 12 square inches or more, etc.” (paragraph 0030) of the publication this not consistent with the claims. Therefore, this is new matter. 
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	It is noted that gas is not positively claimed as an element of the invention. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. Gas is a material intended to be worked upon. (claims 43, 46, and 52). 
	It is noted that optical output of light/light beam is not a structural element of the invention, but is something the laser diode assembly can produce. While a source of light and/or structure that can produce light is structure, the produced light is not structure. Light/a light beam is intangible.  
	It is noted that the “that provides an electrical signal…”, is directed to conditional process use. No “electrical signal” is defined in the claims, nor is there any explanation as to who and/or what such signal is provided to. (claims 1, 22, 46, 49, and 52). 

	It is noted that no specific gas component concentration has been previously mentioned. There is nothing precluding the gas from having multiple levels of concentrations of different materials. 
	It is noted that the phrases “at least one optical element” and “optical elements” are relatively broad, vague, and ambiguous and are not structurally defined in claims 1 and 22.
	As to the “estimating…”, it is noted that the claims are directed to an apparatus not process of use. It is interpreted that applicant intends for processing unit to be structurally capable of estimating something. It is noted that the paragraph (e) reads as a long, run-on clause that is replete with grammatically misplaced, disconnected, and incomplete clauses that render the paragraphs/claims confusing (claims 1 and 22). 
	It is noted that the “when passing…” clause is directed to a condition not a requirement. The claims are directed to an apparatus not a process of use. There is nothing that requires one to employ the apparatus in any method including a step such that a light beam passes through anything. 
	It is noted that the phrase “at least 1 inch square area” is directed to any area of 1 square inch or greater, a range with no definitive upper limit. This is merely a design choice and not a novel and non-obvious feature. (Claim 46, 49, and 52).
	It is noted that claims 8, 28, 45, and 51 are directed to what the laser diode can do. However, the claims are directed to an apparatus not a process of use. There is no requirement 
	
	The language employed in claims 19-20, is awkward. It is presumed that applicant intends to claim, “the light sensitive area is at least 3 and 6 square inches” respectively. (See also claims 37-39). As previously stated, there is no upper value restriction provided for in the claims as to the square area of the light sensitive area. Therefore, any area being equal to or exceeding the respective minimum values recited in the claims meets the limitation of the claims.    The light sensitive area range being only bound by lower/minimal area measurements is relatively broad, not novel and non-obvious. There is no criticality provided for in the claims nor specification that explains how such a light sensitive area as claimed (relatively infinitely large) is a novel and nonobvious feature relative to any other prior known light sensitive areas.
	In claims 46, 49, and 52, it is presumed that applicant intends for the light beam and “light of 1 square inch” to be the same. However, it is noted that the claims do not provide for such nor require such. It is noted that there is no requirement for any light to ever be sensed by the sensor. The claims are directed to an apparatus not a process of use. It is noted that the specification discloses “the desirable size of the sensor may be modified, such as 1 square inch or more, 2 square inches or more, 12 square inches or more, etc.” (paragraph 0030) of the publication this not consistent with the claims. There is no disclosure of light of at least 1 square inch.   Furthermore, the term “an” in the phrase “an light sensing area” is not grammatically correct.  Thus, why the examiner previously provided the suggested claim amendments for such claims in the prior Office Action. However, applicant elected not to adapt 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12, 22, 24-25, 28, 43-44, 46, 49-50, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 22 recites the limitation "said gas that said senor processing unit estimates".  There is insufficient antecedent basis for this limitation in the claim. No gas is estimated. It is presumed that applicant intends to refer to the gas that the processing unit is capable of estimating a concentration level of. If so, then the claims should be amended to clearly provide for such. 
As to claims 1-3, 22, 24-25, 43, 46, 49, and 52, it is unclear what is meant by the phrase, “…includes…” recited in the claims. This is unclear because the claims as drafted imply that there is a value and/or range included within a broader unspecified range that is not defined by any end points within the claim. For example, claim 1 provides for the specific value of a 405nm wavelength, but such value is within (inclusive of, included within) some other broad 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “light beam is that is inclusive of” (broad range), and the claim also recites 405nm wavelength which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See also further dependent the claims and further remarks in the prior Office Action and herein.
As to claims 46, 49, and 52; it is unclear if the at least 1 square inch is meant to modify the light sensitive area or the light (light beam). As presently drafted, the phrase modifies the broad light (that is not necessarily required to be the prior light beam). 
a photo detector sensor supported by said housing comprising a of at least 1 square inch that provides an electrical signal in response to sensing 
Note: the claims does not indicate to where, what, or whom such electrical signal is intended to be provided to. It is presumed that such signal is provided to the sensor processing unit. If so, then it is suggested that the claims (all claims including such phrase) be amended to clearly provide for such. 
Claims 3-4 are unclear for the same reasons stated above relative to claim 1. Additionally, it is noted that the claim 2 is directed to a range of 395-415nm. However, claims 3-
As to claim 12, it is unclear what is meant by “…a decrease in the energy of said light beam between light beam at an output of said laser diode assembly and said light beam at said photo detector sensor.” The phrase is confusing and appears to be grammatically incorrect. There is no antecedent basis for “the energy…”.   The light beam cannot be between itself. The language employed in the claim is awkward, ambiguous, and confusing. Clarification is required. 
It is unclear how claim 28 further structurally limits that invention of claim 27 because claim 27 previously establishes that the laser diode assembly includes a photo inversion diode. It is unclear what is structurally meant by the “is provided to said laser diode…” clause because the clause does not provide for any definite structural nexus, connectivity, relative location, etc. between the laser diode assembly and photo inversion diode. The claims are directed to what is intended to or can occur during a process of use. Clarification is requested.  See also claims 43-44 and 49-50.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 19-22, 24-34, 37-39, and 43-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to new matter. While the specification discloses a laser diode assembly that is capable of outputting a light beam having a wavelength with the range of 405+/- 10 nm (395-415nm), there is no support for each and every range that includes a value of 405nm. The laser diode assembly is described as being capable of producing a light beam with the range of 395-415nm. It applicant disagrees, it is hereby requested that applicant specify where otherwise is described in the originally filed specification. There is no description of any relative comparison of any cross-sectional area values of a light beam as claimed.
Furthermore, there is no description of any light having an area of 1 square inch as provided for in claims 46, 49, and 52.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-13, 19-22, 24-26, 30-33, and 37-40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fix et al., US 2013/0045541 in view of Cowie et al. US 2015/0276587. 
Fix discloses embodiments of a gas analyzer for detecting gases, including nitrogen as shown in the Figures 1-5. (paragraph 0002). The gas analyzer 3 includes a housing 1 including an opening such as I and II, a radiation source 3a (laser diode assembly), an optical detector 3b/processing unit, converging lens 3e, 3f (paragraph 0087). The radiation source may emit radiation which includes one or more wavelengths of the range from 250 nm to 450 nm, in particular from 380 nm to 450 nm. (paragraph 0036-37). The evaluation circuit may analyze the measuring results of the gas analyzers under consideration of other values, for example, the temperature, the oxygen concentration, etc. (processing unit, paragraph 0060-61). 
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 

Cowie et al discloses a device comprising a tunable diode laser 13 is mounted in the body 11 (housing) and emits a cone of light 14 (enlarging cross-sectional shape relative to a central axis of a path) and detector 28. The tunable diode laser 13 is in electrical communication with circuit board 18 by way of wiring 19. Various electronic components 20, 21 and 22 are mounted on the circuit board 18 and are in electrical communication with cable 23 and connector 24. (paragraph 020) The light beam can be tuned as desired for the detecting and analyzing gas in the body. 
It would have been obvious to and well within the predictability knowledge and routine skill of ordinary skill in the art before the effective filing date of the invention to recognize that the surface area of the detector can be scaled as desired including to 1 square inch or above to suit one’s purpose including measuring the exhaust gases of different size engines or motor vehicles as taught by Fix et al. (paragraph 0063). Furthermore, it would have been conventionally known that a laser/optical source to generate a conical light beam of an increasing cross-section toward a detector as taught by Cowie et al. and evidenced by the further previously cited references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/BRIAN R GORDON/Primary Examiner, Art Unit 1798